Exhibit 10.9.2

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

 

 

Order

 

No. SG021306.S.025.S.007

 

between

 

AT&T Services, Inc.

and

 

Synchronoss Technologies, Inc.

 

 

 





--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Order

This Order No. SG021306.S.025.S.007 (the “Order”) is by and between Synchronoss
Technologies, Inc., a Delaware corporation (“Supplier”) and AT&T Services, Inc.,
a Delaware corporation (“AT&T”), each of which may be referred to in the
singular as “Party” or in the plural as “Parties,” and shall be governed
pursuant to the terms and conditions of that certain Subordinate Material and
Services Agreement No. SG021306.S.025 dated August 1, 2013, as amended and
restated (the “Amended and Restated Agreement”) between Supplier and AT&T, which
by this reference are incorporated as if fully set forth herein.  Unless
otherwise stated in this Order, all terms defined in the Amended and Restated
Agreement shall have the same meaning in this Order.  Any terms and conditions
in this Order that modify, vary from or are inconsistent with the terms and
conditions of the Amended and Restated Agreement shall apply to this Order
only.  If there is an inconsistency or conflict between the terms and conditions
of this Order and the Amended and Restated Agreement, the terms of this Order
shall control with respect to the subject matter of this Order.

1.             Definitions:

Terms not defined herein shall have the meaning assigned in the Amended and
Restated Agreement or Master Agreement.

 

 

 

Term

Definition

Automation Report

For Customer Orders in a Customer Order Class that is Automation Eligible, the
report shows the (a) total number of Customer Orders of such Order Class
Completed in such **** that were Automated Orders in a given month, (b) the
total number of Customer Orders of in such order Class Completed in such ****
and (c) the percentage of such Customer Orders that were Automated Orders.

Automation Eligible

Customer Order Classes where the process requirements for such Customer Order
Class that are configured in the ASP Solution support Completion of as Automated
Orders if a Fallout condition is not encountered (ie: excluding Customer Orders
that will, by the configured process, always encounter a Fallout condition).

Automation Rate

For a given period and Order Class, ****.

Business Rule Fallout

Any Fallout that occurs as an intended result of a configured business rule or
process in the workflow of the ASP Solution that, when a Customer Order
satisfies the criteria of such rule, is directed to a queue for Manual
Transaction Processing or intervention by an Agent.

Expected Automation Rate

Means the minimum expected Automation Rate for a given Order Class for any given
month of the Term mutually agreed upon by the Parties in accordance with
Appendix B, Section 3.2.1 and 3.2.2  

Fallout

A condition that occurs when a Customer Order ****

 

 

****.  (NOTE:  a Contact that is not a result of (or in response to) Fallout
does not change the status of classification as an Automated Order -  such a
status request call by a Subsciber on an Customer Order that flowed through
without manual  intervention)

Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

2

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

Term

Definition

Customer Order Class

A group of Customer Orders of a similar type or nature for a given Channel for
reporing, tracking and management purposes.

Special Event

Shall have the meaning set forth in Section 4.6b of the Amended and Restated
Agreement.

Special Event Period

The time interval for a Special Event.

 

2.             Duration of Order:

After all Parties have signed, this Order shall be effective on January 1, 2016
(the “Effective Date”) and shall continue until July 31, 2018 unless earlier
terminated as set forth herein (the “Term”).   The Term of the Order shall
automatically renew for **** (the “Renewal Term”) unless AT&T provides Supplier
with written notice of AT&T’s intent not to renew at least **** prior to the end
of the Term, provided, however, in the event that Supplier fails to provide AT&T
with notice of the pending auto renewal at least **** from the date of
conclusion of the Term (but not longer than **** from the conclusion of the
Term), notwithstanding anything to the contrary, AT&T shall be permitted to
terminate the Order during such Renewal Term upon **** prior notice without any
early termination charge.

3.            Description of Material and/or Services:

3.1          Background and Scope

Supplier provides its ASP Solution as a Supplier hosted, managed Service, under
separate agreements, to AT&T’s ****,  ****,  ****, and ****.

This Order is intended to define the work activities and pricing associated with
the Services performed by Supplier for AT&T Digital Experience Technology. As
further described below, Supplier will provide IT professional services
supporting the ASP Solution(s) for the ****,  ****,  ****, and **** Order
Gateway, Workflow Manager, Reporting Platform,  Integrated IVR Solution, and
Email Manager.  For clarity, no IT professional services are provided for the
**** under this Order.

3.2          Services and/or Specifications

Supplier shall perform the following Services under this Order:

a.     Supplier is responsible for providing AT&T Digital Experience Technology
with a  **** of **** of IT professional services, as shown in the Table below,
to be performed by Supplier at AT&T’s sole discretion and direction, with such
**** consumed (a) across all Channels (including the ****) and (b) in reasonably
even distribution for each Channel during each **** period. Unused **** may not
be carried forward or applied as a credit against other services or fees.

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

3

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

 

Amended and
Restated Agreement
Period

**** in Period

Period Begin Date

Period End Date

****

****

****

****

****

****

****

****

****

****

****

****

 

b.     Supplier will provide the required staff of developers, subject matter
experts and managers (collectively, “Supplier Resources”), to handle the work
items, all in accordance with the Amended and Restated Agreement and this Order;

c.     For breach of any agreed ASP Solution Service Level Performance Metrics
in any ****, Supplier shall provide to AT&T service level credits to be applied
to Supplier’s invoices as set out under Appendix B of this Order;

d.     Additional Services may be added to this Order upon execution of an
amendment in writing, signed by authorized representatives of the Parties.

3.3          Key Tasks and Deliverables

Supplier represents and warrants that its Services shall conform to the
requirements contained in this Order and shall be performed in a professional,
workman-like and timely manner.

Supplier agrees that projects will be scoped and resources forecasted and
allocated in a manner consistent with **** (including advance planning timelines
and forecasts for **** anticipated), and that projects with equivalent scope
will have comparable costs based upon the pricing under this Order.  Supplier
shall provide detailed documentation of proposed and actual utilization of ****
as agreed by the Parties and Supplier shall provide each **** the aggregate ****
used to date in the then-current **** period and AT&T’s attainment of the ****
requirement.  The Parties agree that, unless otherwise agreed upon by the
Parties, Supplier shall not be obligated to work **** in excess of the
forecasted and planned resource allocation for IT professional services in a
compressed timeline in order to meet a threshold or provide a resource
allocation that is more that **** more than the ****of the **** in IT
professional service hours billed.

The table below outlines the key tasks to be performed and deliverables to be
provided by Supplier.  Deliverables shall meet all mutually agreed-upon
requirements and specifications by the Parties.

 

 

 

Tasks

Deliverables

a.IT Professional Services

ASP Solution functionality as set forth in mutually agreed upon specifications
in accordance with the requirements of this Order

 

3.4Supplier Responsibilities

In addition to Supplier performing the Services described in Section 3.2 and
providing the Deliverables defined in Section 3.3, and subject to AT&T meeting
its responsibilities under this Order, Supplier shall provide the following:

a.     Manage and direct all aspects of the Supplier Resources to perform
Services and provide the Deliverables defined by this Order;

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

4

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

b.     Provide adequately trained and otherwise qualified Supplier Resources in
accordance with ****, including any agreed upon requirements specific to the
****, to create the Deliverables and provide Services, as applicable, under this
Order;

c.     Provide personnel management of Supplier Resources, including required
training/orientation for any new resources that are added by Supplier;

d.    Subject to any Exclusions, meet all delivery dates agreed upon by the
Parties and the Performance Metrics as specified in Appendix B this Order;

e.     Provide, for Supplier Resources billed on a time and materials or FTE
basis, a suitable time reporting system for the collection of Supplier Resource
work times related to this Order; and

f.      Timely response to open issues, problems and action items raised by
AT&T.

3.5           AT&T Responsibilities

AT&T will be responsible for the following, in addition to other obligations
under this Amended and Restated Agreement or the Order:

a.     Management and direction of all AT&T team resources working in
relationship with Supplier on this Order;

b.     Timely access to all AT&T subject matter experts that the
Parties determine are required to provide Services or complete Deliverables;

c.     Timely communication of all changes related to deliverables, dependencies
and requirements (including any changes to AT&T systems or processes);

d.     Timely response to open issues, problems and action items raised by
Supplier;

e.     Any content provided by AT&T; and

f.      The opportunity for Supplier to provide at least **** release in each
**** period dedicated to performance refactoring and scalability
enhancements.  Such release(s) shall be **** to AT&T and shall not be part of
the **** IT professional services commitment referenced above or constitute a
remedy for Supplier’s failure to miss an SLA.

4.             Personnel to Perform the Services:

Supplier shall provide skilled and experienced resources to perform the Services
described in Section 3.2 and provide the Deliverables defined in Section 3.3.   

5.             Location:

5.1          Onshore Location(s):

Supplier’s U.S.-based resources shall provide the Services at its facilities
located at the addresses set forth below.  Additional sites located in the
United States may be added by Supplier upon written notice to AT&T.

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

5

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

****

5.2          Offshore Location(s):

Except for hosting, data backups and disaster recovery of Supplier’s ASP
Solution, which may not be provided from any Offshore Location, Supplier’s
offshore resources shall provide the Services described in Appendix K of the
Master Agreement at Supplier’s approved Offshore Locations as shown in Appendix
K of the Master Agreement.

Supplier may add other countries not previously approved by AT&T where Supplier
(or a Subcontractor) has additional offshore locations upon prior written
approval by AT&T Global Supply Chain of such additional country in accordance
with the requirements of Section 3.35 of the Master Agreement entitled Offshore
Work Permitted Under Specified Conditions If such approval is given, the Parties
shall amend Appendix K of the Master Agreement to add any new Offshore
Locations. In the event that Supplier transfers the Services provided under this
Order from one approved physical location to another existing approved Supplier
physical location within the same country or to an existing approved Supplier
physical location in another previously approved country as shown in Appendix K
of the Master Agreement, Supplier shall provide reasonable notice to AT&T of any
such transfer.

Notwithstanding the foregoing and excluding any temporary transfer of Services
to (i) maintain business continuity or Service recovery in times of impairment
of Services provided under this Order, (ii) provide support for Special Events
or (iii) meet agreed upon off-shore labor thresholds permitted under Section 4.1
of Appendix B to the Amended and Restated Agreement, Supplier shall require
AT&T’s written prior approval for such transfer of Services where (a) such
existing Supplier center has failed to meet the same Service Level Performance
Metrics in the **** or in any given **** over the **** or (b) such transfer is
to a new physical location other than an existing approved Supplier location.

The Parties agree to work in good faith to review and discuss the distribution
of Supplier’s resources performing Customer Care Support under this Order. 

Supplier shall abide by the provisions of Section 4.5 of the Master Agreement
entitled AT&T Supplier Information Security Requirements (SISR) and associated
Appendix O.

6.             Fees & Payment Terms:

6.1          Supplier shall perform the Services and provide the Deliverables
described in this Order in accordance with the fee structures provided in
Appendix A of this Order.

6.2          Supplier shall render invoices and all required supporting detail
to AT&T in accordance with Section 3.18 of the Master Agreement by not later
than the **** following the **** in which Services were provided.  Payment terms
are as set forth in Section 3.18 of the Master Agreement.

6.3          No travel and living expenses incurred by Supplier under this Order
shall be reimbursed unless AT&T has provided prior written approval for such
expenses.

6.4          All travel and living expenses shall be in accordance with Section
4.9 of the Master Agreement entitled Reimbursable Expenses. 

6.5          Supplier shall separately invoice AT&T ****, in arrears, for any
travel and living expenses authorized (pre-approved) and such expenses will be
payable to Supplier in accordance with Section 3.18 of the Master Agreement.

7.            Invoices/Billing Information:

Invoices and billing information shall be issued **** in accordance with Section
3.18 of the Master Agreement and shall be sent to:

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

6

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

****

Invoices and required billing detail, if any, related to this Order shall
reference AT&T’s associated purchase order number.  For Time & Material
invoices, time reported on the invoice shall match the **** time reporting
report.

Copies of all invoices and any billing detail shall be provided to the AT&T
project manager identified below.

 

8.             Points of Contact:

Supplier agrees to respond to all changes to, interpretations of, additional
purchase requirements and any other matters related to the provisions contained
in this Order by contacting AT&T’s representative below:

****

For project management and coordination of Services under this Order, the
Supplier and AT&T contacts are provided below.

The AT&T project managers and/or points of contact shall be:

Digital Experience Technology

****

The Supplier project manager and/or point of contact shall be:

****

 

9.             Name of Affiliate Ordering Services:

AT&T Services, Inc.

 

10.          Transmission of Original Signatures and Executing Multiple
Counterparts

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature.  This Order may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

7

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

[Signature Page Follows Immediately Hereafter]

 

 

IN WITNESS WHEREOF, the Parties have caused this Order to be executed, as of the
Effective Date.

 

 

 

 

 

 

Synchronoss Technologies, Inc.

    

AT&T Services, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

Printed Name: Stephen Waldis

 

Printed Name: John M. Braly, C.P.M.

 

 

 

Title: Chief Executive Officer

 

Title: Sr. Contract Manager – Global Supply Chain

 

 

 

Date:

 

 

Date:

 

 

 

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

8

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Appendices

Appendix A – Managed Services Pricing and Termination Provisions

Supplier shall provide the Managed Services, including any applicable
deliverables set forth in the scope of such Services, for the following fees:

1.     IT Professional Services Rates 

1.1      Supplier shall provide IT professional services under this Order in
accordance with the following blended **** rates.

****

1.2      Supplier shall invoice its IT professional services fees **** in
arrears, based on actual project **** worked, to Digital Experience
Technology as set forth in Section 7 of this Order.

4.     Operations Management Support Fees

As part of this Order, Supplier will provide AT&T with Operations Management
support.  The dedicated team will provide AT&T with the following services:

Program & Project Management:

Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality. Additional
Program Management responsibilities include bringing new clients onto the ASP
Solution.

With the exception of performance issues by a resource, which shall be addressed
in accordance with the terms of the Amended and Restated Agreement or as
otherwise set forth in Special Event or other written documentation agreed upon
by the Parties, adjustments to increase the resources must be communicated in
writing **** before the start of the **** while **** minimum advance notice is
required in writing to terminate a resource per Section 6.5 below.  Resources
requested to be added shall be subject to resource availability. 

Table 5 below reflects the schedule and fee for each resource on the
**** Operations Management Team as of the Effective Date of the Order. 

Table 5: Operations Management Fee Schedule

 

 

Role

**** Rate Per Resource

Data Analyst

****

All Other Roles

****

5.    Termination Provisions

3.1      Termination for Cause - If either Party breaches any provision of the
Amended and Restated Agreement and/or any Order supplemental thereto, and (i) if
the breach is one that by its nature could be cured, and such breach is not
cured within **** after the breaching Party receives written notice, or (ii) if
the breach is material and one that by its nature cannot be cured, then, in
addition to all other rights and remedies at law or in equity or otherwise, the
non-breaching Party shall have the right upon written notice to immediately
terminate the Amended and Restated Agreement and/or any such Order without any
obligation or liability.

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

9

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Failure of the non-breaching Party to immediately terminate the Amended and
Restated Agreement and/or any such Order (x) following a breach which continues
longer than such cure period, provided such breach has not been cured prior to
the non-breaching Party’s providing notice of termination, or (y) following a
breach that cannot be cured or that constitutes a violation of Laws shall not
constitute a waiver of the non-breaching Party’s rights to terminate; provided,
however, if the non-breaching Party does not exercise such termination right
within **** of the date such right is triggered, the non-breaching Party shall
waive its right to terminate with respect to such breach. 

3.2      Termination for Convenience of the IT Professional Services – AT&T may
at any time, for its own convenience and without cause, by providing Supplier
written notice of at least **** prior to the effective date of the termination,
terminate Supplier’s IT professional services, provided under this Order, in
whole.  In the event AT&T terminates for convenience Supplier’s IT professional
services under this Order in whole, AT&T shall pay Supplier, as Supplier’s sole
and exclusive remedy for detriment resulting from AT&T’s termination, the price
of such Work or Services performed through the date of termination (provided
however, such termination shall not relieve AT&T of any obligations for any
minimums under the Order).  

3.3      Termination for Convenience of Operations Management Support Services –
During the Term or Renewal Term, AT&T may at any time, for its own convenience
and without cause, by providing Supplier written notice of at least **** prior
to the effective date of the termination, terminate Supplier’s Operations
Management Support Services, provided under this Order in whole or in part.  In
the event AT&T terminates for convenience Supplier’s Operations Management
Support Services under this Order, AT&T shall pay Supplier, as Supplier’s sole
and exclusive remedy for detriment resulting from AT&T’s termination, the price
of such Services performed through the date of termination.

3.4      Failure to Meet Service Level Performance Metrics.    In the event that
Supplier fails to meet or exceed (a) the same Service Level Performance Metric
(as defined in Appendix B) for Digital Experience Technology in any **** or ****
in any ****, or (b)  **** or more Service Level Performance Metric’s for Digital
Experience Technology in any **** or **** in any ****, AT&T may elect to have
AT&T or its designated third party perform such Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and Chats for Digital
Experience Technology that failed such requirement in (a) or (b) above resulting
in more than the Threshold Percentage of Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and/or Chats (up to ****)
of the Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound Calls and/or Chats processed.  For purposes of this Order, Service
Level Performance Metrics for Digital Experience Technology shall have the
meaning ascribed to such term in Appendix B specific to Digital Experience
Technology.

3.5       In the event that all Work or Services under this Order are terminated
per Sections 3.2, 3.3, and 3.4 above, this Order will be deemed to be terminated
by AT&T as of the effective date of the termination of the last such Work or
Services under this Order.

3.6      Return of Information Obligations upon Expiration or Termination

Each Party shall, except as required under law or this Order, upon expiration or
termination of this Order and after all Wind Down and Transition efforts have
concluded, promptly return all papers, materials, and property of the other
Party.

3.7      Wind Down and Transitioning.

a.     The Parties acknowledge that upon the termination or expiration of the
Amended and Restated Agreement (provided that such termination is not a result
of termination by Supplier for cause), existing Customers will need to be
migrated to AT&T-hosted or to third party-hosted platforms.  Because of the
volume of Customer provisioning that is handled by Supplier at the time of
execution of this Amended and Restated Agreement, the Parties agree that they
will need to develop a Transition Plan at that time in order to carry out an
orderly, migration that mitigates disruption of operations for AT&T.  For
purposes of this section, Transition Plan shall be defined as a mutually
negotiated, written document outlining the

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

10

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

respective obligations of each Party in carrying out an incremental or phased
cutover of Customer Order provisioning provided by Supplier under this Amended
and Restated Agreement to AT&T, including the continued payment of agreed unit
prices under any supplemental Order, to the extent incurred, and the payment of
any agreed time and material charges incurred above the existing unit prices.

b.     The Parties agree to negotiate in good faith toward a Transition Plan
that will cover at least the following points:

(i)    Segmenting Customer Information from the view, modification, deletion or
any other access by Supplier or Supplier-chosen subcontractors who will continue
to work for Supplier on other, non-AT&T e-commerce businesses after the
Transition Plan;

(i)    Electronic capture, transfer and backup during Transition Plan of (a)
Customer Information, including names, addresses, and IP addresses and other
identifying information needed to carry out the migration and (b)pending trouble
tickets, billing or provisioning corrections, and other data for Customer Orders
in process; and

(iii)  The length of time needed to complete the Transition Plan, including a
schedule for phased or incremental cutovers.

c.     Supplier shall not be required, pursuant to this Section 3.7 or
otherwise, to disclose or otherwise make available to AT&T the proprietary
technology, software, or source code of Supplier or Supplier subcontractors, as
well as any Confidential Information relating thereto.

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

11

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Appendix B – Performance Metrics and Discounts

This Appendix B provides the ASP Solution(s) performance metrics and the
financial remuneration associated with these metrics supporting the ****,  ****
and **** Channels.  Such performance and remedies are, in each case, subject to
the Exclusions noted herein.  “Service Level Performance Metric” shall mean
those service levels defined in this Appendix and that have a specific credit
remedy defined herein associated with failure to meet such defined performance
metric (with all other performance measures or metrics being “key performance
metrics” for monitoring and analytical purposes only).  Except as otherwise
provided, Service Level Agreement applicable during Special Events will be
reviewed and agreed upon on an individual basis for such event.  AT&T and
Supplier agree to meet and review Special Event requirements on as-needed
basis.   Supplier will apply commercially reasonable efforts to fulfill Special
Event requirements and SLA requests for Special Events.

For clarity, this Appendix B reflects Performance Metrics and Discounts that are
applicable to the individual eCommerce Channels supported by this Order and are
included herein for informational purposes only.  Financial remuneration, if
any, associated with the application of these performance metrics shall accrue
to the respective Channel only, measured individually, and shall not be due
hereunder. 

1.     ASP Solution Platform Service Levels and Remedies 

2.1    Supplier Order Gateway and Workflow Manager Availability

System Availability:

The Order Gateway and Workflow Manager shall be available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) **** excluding 1)
regularly scheduled downtimes to perform system upgrades, application
administration, and any other planned events as agreed in advance in writing by
the Parties and 2) Supplier written requests to AT&T for any unscheduled
maintenance outage periods, if needed (“System Uptime”).  System Availability is
measured by ASP Solution component for each Channel and is calcualted as
follows:

**** 

ASP Solution Platform Elements and Service Levels Perforformance Metrics and KPI
for System Availability:

1.     Order Gateway - **** System Availability Service Level Performance Metric

2.     Email Service - ****  System Availability Service Level Performance
Metric

3.     Workflow Manager - **** System Availability Key Performance Indicator

4.     Web Portal- **** System Availability Key Performance Indicator

5.     Reporting Platform – **** System Availability Key Performance Indicator

Service Level Measurement Process:

1.     Statistics used to determine outages are collected using a suite of
network and application monitoring tools as well as data collected by the
application itself.

2.     ASP Solution Platform element Service Level Perfromance Metric attainment
is reviewed on a **** basis.  All statistics from Supplier’s monitoring suite
are reviewed and dowtime recorded for that **** is summarized for each funtional
area of the ASP Solution platform (e.g.Ordrer Gateway, email, Workflow etc.)

3.     Supplier assumes that the Customer Order volume will not exceed an amount
equal to **** of the average monthly volume of Customer Orders processed by such
Channel during the rolling period of the ****.

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

12

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

4.     Functional element outages are determined using the guidelines in the
tables below:

Table 4: Supplier System Outage Guidelines

 

 

Platform

Outage Criteria

Order Gateway

    **** Order Gateway application servers are down (no response to “pings” for
availability)

    Gateway cannot process client transactions and “nacks” **** messages to the
gateway

Email Service

    **** Email Service servers are down

    **** email messages are forwarded from Supplier email service

Workflow Manager

    **** Workflow Manager servers are down

    Greater than **** of the typical volume of end-users/agents cannot access
Workflow Manager

Reporting Platform

An outage will be recorded if any one of the following occurs:

    Real time reporting functionality of Reporting Platform is unavailable or
is not updating data on a scheduled basis

    **** reports are not generated and delivered.  System Availability will be
measured as a percentage of the overall number of reports generated on a ****
basis

ASP Solution Platform Element Service Level Performance Metrics Remedies:

Order Gateway and Workflow Manager - **** System Availabilityin a calendar month

Supplier will calculate all downtime (time of an Outage as defined in Table 4
above) associated with both items listed above and provide one summary figure on
a **** basis for overall availability.  Failure to meet service levels will
result in the remedies as defined in Table 5 below.

Table 5: Supplier Combined Order Gateway and Workflow Manager System
Availability Service Levels and Remedies

 

 

Order Gateway and Workflow ManagerService Level
Combined System Availability In A ****

Credit* Against Total Technology Fee for the
Applicable Channel for ****

****

****

****

****

****

****

****

****

* Service Credits will be applied in the **** in which the even giving rise to
the credit/remedy is occurs

Scheduled System Maintenance requires a written notice up to ****, but not less
than **** notice to AT&T and Supplier Decision Makers and their subsequent
consent.

2.2      Description for e-Mail Manager Key Performance Indicators

Supplier will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers.  This infrastructure will operate
within the following service levels: 

1.     **** mail relay servers to deliver expected **** System Availability

2.     Support **** email messages **** (reasonably spaced)

3.     **** retention of all sent email messages

4.     Message sizes may not exceed **** or contain attachments

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

13

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

2.     Order Gateway Performance Service Level Key Performance Indicator (“OG
SLA”)

Order Gateway under a Normal Transaction Flow (as described below) will respond
to **** of the Customer Orders for a Channel within **** of its receipt by the
Order Gateway in any given **** provided such Customer Order is in the
documented format and has been submitted by AT&T per the published process
documentation and successfully pass Supplier’s Order Gateway validations (as
described below).  AT&T will have the responsibility to produce reports from the
Order Gateway, or request such reports from Supplier, to measure the results and
determine if this SLA Key Performance Indicator is met. AT&T and Supplier shall
mutually agree on the format of such reports.  Measurement will be based on ****
for a given Customer Order.  Supplier will comply with AT&T’s requests for data
in accordance with the measurement. 

“Normal Transaction Flow” means:

a.     Volumes and distributions are within the expected capacity thresholds for
ASP Solution as identified in the Amended and Restated Agreement

b.     The sending system emits a valid message for the activity desired per the
agreed upon schema. 

c.     The AT&T client is also sending messages at the rate both Parties have
determined acceptable for the Channel and via the agreed upon protocol.

d.     AT&T systems are accepting and correctly processing responses from the
Supplier platform.

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.

Order Gateway Validations:  Upon receipt of a message, the Order Gateway will
validate the message against the specified schema and/or configured business
rule.  Additional security, database and business logic analysis will be
performed to ensure the message can and should be processed by the Supplier
system.  If both of these activates are successful the Order is submitted for
processing.

3.     Automation Rates, SLAs and Remedies for Customer Orders:  

The Parties agree that measurement of automation levels and partial automation
levels for Customer Orders is an important metric in overall subscriber
satisfaction and the costs of both Parties.  As such, the following parameters
are established to review and monitor Automation Rates on agreed upon Customer
Orders.  The Parties acknowledge that the Actual Automation rate or Rate of
Fallout may have many factors and causes including those that are not indicative
of any failure or inadequate performance by a Party.  As such, the Parties shall
meet **** to establish and review the parameters and requirements for measuring
Automation Rates and, discuss adjustments as may be reasonably agreed upon by
the Parties from time to time.  Any such adjustments shall be made pursuant to
the Change Order Process under the Master Agreement. 

1.     Establishing Expected Automation Rate.

The Parties shall mutually agree in writing on the Customer Orders that
constitute the Customer Orders in the Customer Order Class.  Such orders shall
be:

(a)   supported by a Workflow and Order Manager configuration, process and flow
that supports such Orders being capable of being an Automated Order (i.e., is
not a workflow or process that has, by business rule or otherwise, an
anticipated Fallout condition for each such Customer Order), and

(b)   of a similar nature or type so as to provide meaningful Automation
Reporting output for management purposes as reasonably agreed upon by the
Parties without undo detail or quantities of measurements and reports.

(c)   Customer Orders with an established and tested Order Manager and Workflow
configuration for at least ****.

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

14

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Upon establishing the Customer Order Class, the Parties shall study the
Automation Rate of the Customer Order Class for Completed Customer Orders in the
Customer Order Class over the **** period that does not include a Special Event
(an “Evaluation Period”) where the following data is reasonably constant or
static during such Evaluation Period (collectively, the “Baseline Data”):

(a)   Mix of the types of Customer Orders within the Customer Order Class and
the Automation Rate for such Orders,

(b)   Volume and arrival distribution of such Customer Orders,

(c)   Relative occurrence of issues that impact or cause Fallout or a Customer
Contact (excluding Fallout as a result in a Defect in the ASP Solution or error
in configuration or implementation of a process or workflow in the ASP Solution
by Supplier), and

(d)   Current processes, workflow and task requirements and the SLA requirements
established for the Customer Orders in the Customer Order Class as well as
average handle times and system response times for connected applications
external to the ASP Solution that are applicable to the Orders and related
parameters (such a system timeouts and “retries”) (collectively, the
“Requirements”).

The Parties shall use the Average Automation Rate for the Customer Order Class
over each **** of the Evaluation Period less **** as the Expected Automation
Rate for such Order Class.  In the event that, for each **** of an Evaluation
Period, the **** Automation Rate varies from the average Automation Rate in such
Evaluation Period by more than ****, the Parties shall (a) defer the assignment
of an Expected Automation Rate for such Customer Order Class or (b) conduct such
evaluation on an extended or new Evaluation Period, as may be reasonable, until
such discrepancy and deviation is less than or equal to ****. 

For each Customer Order Class that has an established Expected Automation Rate,
such rate shall remain the same during each **** of the Term. 

2.     Measurement and Reports.

Supplier will provide Automation Reports to AT&T for agreed upon Order Classes
on a **** basis (each such ****, a “Measurement Period”) setting forth (a)
calculations of actual performance relative to the SLAs for the relevant
preceding ****; and (b) in the event that any SLAs are not achieved in any given
****, a description of the cause or causes believed to have caused such failure
to achieve such SLA, and, to the extent such caused by a Defect, any corrective
actions taken by Supplier to prevent re-occurrence. 

Customer Order Processing Automation Rate for the ********

 

 

 

Customer Order Class

Description

Baseline Automation Rate

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

15

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

 

****

 

 

****

****

****

 

Customer Order Processing Automation Rate for the ****

 

 

Customer Order Class

Expected Automation Rate

1.****

****

2.****

****

3.****

****

 

Customer Order Processing Automation Rate for the **** 

 

 

Customer Order Class

Expected Automation Rate

4.****

****

 

3.     Adjustments to the Expected Automation Rate.

If, there are changes in the Requirements or Baseline Data for an Order Class or
additions/deletions of Orders types in the Order Class (creating a new Order
Class), Order class makeup, Expected Automation Rate and related obligations and
rights shall be readjusted pursuant to the mutual agreement of the Parties, in
good faith and in a manner consistent with the intent of this Order and Section
1 above, to reflect such changes.  In the event of a process change requested by
AT&T, the Parties will mutually agree on an appropriate period, if any, after
such implementation when the SLAs will not apply.

4.     SLA and Remedies.

 

 

SLA Category

Remedy

****

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

16

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

 

****

4.     Service Levels Applicable During the Special Event Period:

 

1.     The Service Levels (and the applicable remedies/incentives) for System
Availability of the ASP Solution set forth in Section 2.1 of Appendix B shall
remain in effect during the Special Event Period.  This System Availability
Service Level shall not apply for any failure, error or delay resulting from
volume in a given Special Event interval that exceeds the greater of: a) **** of
the volume in the Locked Forecast for the Special Event period for such
Transaction Type, or b) **** of the **** volume of Customer Orders processed by
such Channel during the period of the **** the Special Event Period.

 

2.     The Service Levels (and the applicable remedies/incentives) for Order
Gateway Performance of the ASP Solution set forth in Section 3 of Appendix B
shall remain in effect during the Special Event Period.  This Order Gateway
Performance Service Level shall not apply for any failure, error or delay
resulting from volume in a given Special Event interval that exceeds the greater
of: a) **** of the volume in Locked Forecast for the Special Event period for
such Transaction Type, or b) **** of the **** volume of Customer Orders
processed by such Channel during the period of the ****the Special Event Period.

 

In the event that a Defect in the ASP Solution results in a failure to meet the
Order Gateway Performance Service Level during the Special Event Period and, as
a result during such period, the actual number of Inbound Calls supported is
both (a) higher than the projected percentage of Inbound Calls to Customer
Orders forecast in the Special Event Forecast and (b) the actual volume of
Inbound Calls in the Special Event Forecast is exceeded, then, AT&T shall be
entitled to a Credit calculated as follows:

****

3.     Supplier performance incentives applicable during the Special Event
Period:

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

17

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

In the event that a condition caused by (a) error, failure, delay of AT&T or a
third party supplier applications providing any data input, supporting any
contingent task or component of the Workflow for such Customer Order, or (b) any
error, delay or failure of AT&T to meet its obligation under this Order or (c)
incorrect, conflicting or incomplete data provided by AT&T, impacts a material
number of Customer Orders in the Special Event Period and results in (or, if not
remedied, would otherwise result in ) an increase in terminated Customer Orders,
Contacts or manual intervention by Agents to process Customer Orders and such
condition is remedied or a workaround is provided by Supplier, Supplier shall be
entitled to and AT&T shall pay an incentive fee to Supplier calculated as
follows:

 

****

5.      Operational Reporting:

Operational reports available for each eCommerce Channel supported by this Order
are shown below and will be made available to the Digitial Equipment Technology
organization upon written request to the Supplier:

 

 

 

 

Channel

Report Name

Frequency

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

Above list is subject to change upon mutual written agreement by the Parties.

Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
its 
Affiliates, and third party representatives except under written agreement by
the contracting Parties.

18

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------